DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Please replace claim 15 with the following:
15. An access device configured for guiding instruments to a region within a human body, the access device comprising: 
a shaft comprising a proximal end and a distal end, the shaft defining a lumen comprising channels extending longitudinally between the proximal end and the distal end, the channels comprising an instrument channel and a guide wire channel; 

a hinged shell attached to the top surface of the head and configured to pivot toward and away from the top surface of the head; 
a guidewire opening in the hinged shell sized to receive a guide wire extending from the guide wire channel, the guide wire thereby holding the hinged shell in a closed position when the guidewire extends through the guidewire opening; and 
a camera mounted on an underside of the hinged shell between a distal end of the hinged shell and the port and commutatively coupled to a camera cable extending through the shaft, the camera oriented to capture images of the region of the human body[[;]].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments overcame the 112(b) rejection.
Claims 3-19, 21-22, 26, 28 and 35-40 are allowed over the cited prior art because:
The closest prior art of record are OuYang et al. (U.S. Patent Application Publication No. 2012/0289858) in view of Tarazona et al. (U.S. Patent Application Publication No. 2014/0275773), further in view of Smith et al. (U.S. Patent Application Publication No. 2016/0038133), and further in view of Hiernaux et al. (U.S. Patent Application Publication No. 2016/0235400), which disclose:
an access device with a shaft (OuYang, Fig. A1, Ref. A124) with proximal and distal ends, with channels (OuYang, Paragraph 0266) including an instrument channel (OuYang, Paragraph 0259) and guide wire channel (Tarazona, Fig. 7);
a head attached (OuYang, Fig. A4B) attached to the distal end of the shaft with top and bottom surfaces, and a port (OuYang, Paragraph 0292; Ref. A127A, A127B) configured to allow 
a hinged shell (Smith, Fig. 12A, Ref. 1250; Hiernaux, Fig. 1, Ref. 31 and 32) attached to the top surface of the head and configured to pivot toward and away from the top surface of the head (Smith, Fig. 12A, 12B, and 12C); 
a guidewire opening (Hiernaux, Paragraph 0076, Fig. 3, Ref. 38) in the hinged shell sized to receive a guide wire extending from the guide wire channel (Hiernaux, Paragraph 0076), the guide wire thereby holding the hinged shell in a closed position when the guidewire extends through the guidewire opening (Hiernaux, Paragraph 0079); and 
a camera (Ouyang, Fig. A1, Ref. A108).
	However, the combination of Ouyang, Tarazona, Smith, and Hiernaux do not disclose the camera being mounted on an underside of the hinged shell between a distal end of the hinged shell and the port and commutatively coupled to a camera cable extending through the shaft, the camera oriented to capture images of the region of the human body.  Further, no additional references, or reasonable combination thereof, could be found which disclose, or suggest the missing claim elements in combination with other limitations of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793